Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI-DADE DIVISION

  CRYSTAL HARRIS,                                             CASE NO.: 1:20 CV 22890

          Plaintiff,                                                         COMPLAINT
                                                                   Plaintiff Demands a Trial by Jury
          v.

  CELLCO PARTNERSHIP D/B/A
  VERIZON WIRELESS,

        Defendant.
  __________________________________/

          Plaintiff, CRYSTAL HARRIS, through her counsel, hereby complains of the Defendant

  CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS, and alleges as follows:

                                          NATURE OF CASE

  1.   Plaintiff complains pursuant to 42 U.S.C. § 1981 (“§ 1981”), Title VII of the Civil Rights

       Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by

       the Civil Rights Act of 1991, Pub. L. No. 102-166 (“Title VII”); and the Florida Civil Rights

       Act of 1992, Section 760.10 et seq. (“FCRA”) and seeks damages to redress the injuries

       Plaintiff suffered as a result of being exposed to race discrimination, color discrimination,

       sex/gender discrimination, sexual orientation discrimination, hostile work environment,

       retaliation, intentional infliction of emotional distress, and negligent retention.

  2.   This action is to redress Defendant’s unlawful employment practices against Plaintiff,

       including Defendant’s unlawful discrimination and harassment against Plaintiff because of

       her race, color, sex/gender and sexual orientation, Defendants’ retaliation against Plaintiff

       because of her persistent complaints of discrimination, and Plaintiff’s unlawful termination.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 19



                                    JURISDICTION AND VENUE

  3.   This is an action for monetary damages relief pursuant to § 1981, Title VII, and FCRA §

       760.10.

  4.   This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343, as

       this action involves federal questions regarding deprivation of Plaintiff’s civil rights under §

       1981 and Title VII.

  5.   This Court has supplemental jurisdiction over Plaintiff’s related claims arising under state

       law pursuant to 28 U.S.C. §1367(a).

  6.   Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because Defendants were

       located in this judicial district, and a substantial part of the events or omissions giving rise to

       this action, including the unlawful employment practices alleged herein occurred in this

       district.

                                 PROCEDURAL REQUIREMENTS

  7.   Plaintiff has complied with all statutory prerequisites to file this action.

  8.   On or around June 6, 2019, Plaintiff dual filed her charge with the Equal Employment

       Opportunity Commission (“EEOC”), Case number 10186854 and EEOC Charge Number:

       510-2019-02255

  9.   An EEOC filing automatically operates as a dual FCHR filing.

  10. On or around March 14, 2020, Plaintiff received the EEOC’s Right to Sue Letter in reference

       to her EEOC charge.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 19



  11. Due to COVID-19 and other circumstances, an agreement was made between Plaintiff and

      Defendant to toll the deadline to file this complaint. Thereafter, Plaintiff timely filed this

      complaint.

                                                PARTIES

  12. At all material times, Plaintiff CRYSTAL HARRIS, (hereinafter referred to as “Plaintiff” or

      “FLORENCE”) is an individual African American and black woman who is currently a

      resident of the State of Florida.

  13. At all material times, Plaintiff identifies as a Lesbian.

  14. At the time of the facts giving rise to this complaint, Plaintiff, FLORENCE lived in Miami-

      Dade, Florida.

  15. At all material times, Defendant CELLCO PARTNERSHIP D/B/A VERIZON WIRELESS

      (hereinafter referred to as “Defendant” or “VERIZON”) is a foreign profit corporation duly

      existing by the virtues and laws of the State of Florida that does business in the State of

      Florida.

  16. At all material times, Defendant VERIZON is a corporation duly existing by the virtues and

      laws of the State of New Jersey and does business in the State of Florida.

  17. At all material times, VERIZON employed the Plaintiff, FLORENCE and in the state of

      Florida and while living in Miami-Dade County.

  18. At all material times, CHASE CHIAMARDAS and BRANDON POE were VERIZON

      Managers, and was Plaintiff’s Supervisors.

                                      STATEMENT OF FACTS
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 19



  19. At all material times, VERIZON is an American telecommunications company which offers

      wireless products and services.

  20. In or around June 2014, VERIZON hired Plaintiff and she began working for VERIZON in

      Alabama.

  21. In or around June 2018, VERIZON promoted Plaintiff and transferred her from a store in

      Huntsville, Alabama to Florida. This promotion was a part of the company’s Women of

      Wireless in Leadership Development Program.

  22. At all material times before this move, Plaintiff had an excellent employment record with no

      significant history of disciplinary, attendance or performance issues.

  23. In June 2018, once Plaintiff transferred to her new Florida location, she worked as a

      Solutions Manager.

  24. At all material times, Plaintiff was the only black female and only black LGBTQ female in

      the new Florida location she worked from. Moreover, there were few females in leadership

      roles she worked along side.

  25. At all material times, CHASE CHIAMARDAS was one of Plaintiff’s Supervisor while

      working for VERIZON. He was a white male employee and understood to be heterosexual.

  26. At all material times, ANDREW SHEETS was one of Plaintiff’s Supervisor while working

      for VERIZON. He was a white male employee and understood to be heterosexual.

  27. At all material times, VERNON EARLY was one of Plaintiff’s Supervisor while working for

      VERIZON. He was a white male employee and understood to be heterosexual.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 19



  28. At all material times, LASAUN DAVIS was one of Plaintiff’s Supervisor while working for

      VERIZON. He was an African-American male employee and understood to be heterosexual.

  29. At all material times, BRANDON POE was one of Plaintiff’s Supervisor while working for

      VERIZON. He was a white male employee and understood to be heterosexual.

  30. At all material times, JORGE ZAPATA was one of Plaintiff’s Supervisor while working for

      VERIZON. He was a Hispanic male employee and understood to be heterosexual.

  31. At all material times, KWAME TROTAN was one of Plaintiff’s Supervisor while working

      for VERIZON. He was an African-American male employee and understood to be

      heterosexual.

  32. The above men, CHIAMARDAS, SHEETS, EARLY, DAVIS, POE, ZAPATA, and

      TROTAN are hereinafter referred to as the “comparators.”

  33. Because of her race, color, sex, and sexual orientation, VERIZON routinely subjected

      Plaintiff to overly strict reprimands for failing to come into the store on time. In contrast,

      when other comparators—other men—would do the same, VERIZON would chose not to

      enforce company’s policy and they were not as unfavorably reprimanded.

  34. Plaintiff was not adequately trained in certain areas like her comparators which created

      staffing issues in maintaining adequate number of employees in the store, nor received the

      same benefits, resources or accommodations, such as use of a company vehicle for WOW

      events and often excluded out of company engagements.

  35. The VERIZON’s failure to (1) adequately train and support Plaintiff’s store with the

      resources, (2) to properly staff, and (3) schedule her stores constantly created violations in

      the security procedures beyond Plaintiff’s control, VERIZON which was well aware of.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 6 of 19



  36. Intending to set Plaintiff up for termination, VERIZON placed Plaintiff on nine (9) months

      of probation unlike her male counterparts, many of those listed above who committed the

      same business practices yet where not placed on probation or retaliated against with

      probation. Nor were these comparators eventually terminated for such violations of

      company policy.

  37. Plaintiff made complaints to VERIZON personnel and her managers on or November 2018

      thru February 22, 2019.

  38. Plaintiff alleges that throughout 2018- 2019, she was subjected to a denial of equitable

      treatment while employed and frequent hostile comments by VERIZON’s employees and

      supervisors on account of her race, color, sexual orientation and national origin such as:

      comments about complaints “always” coming from women and excluding her from

      company functions

  39. VERIZON would routinely deviate from its own company policy when it came to

      comparators that were similarly situated, while ruling with an iron fist when it came towards

      Plaintiff, even if she was not at fault. By way of example, VERIZON’s failure to adequately

      train and support her store with the resources to properly staff and schedule her stores

      casually created violations in the security procedures while doing so for other stores in the

      area.

  40. VERIZON failed to provide such Company resources and staffing to Plaintiff because she

      was the only African-American black female and only African-American black LGBTQ

      female.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 7 of 19



  41. When Plaintiff became aware of the bias treatment toward her, she made several attempts to

      resolve the issues internally at VERIZON by complaining of the above unlawful

      discrimination to General Manager DAVIS, District Manager POE, Director ZAPATA, and

      Regional HR Manager KEENAN.

  42. Despite complaining of the above unlawful discrimination, VERIZON, General Manager

      DAVIS, District Manager POE, Director ZAPATA, and Regional HR Manager KEENAN

      did nothing to correct the situation or provide reasonable assurances to Plaintiff that

      VERIZON would address her complaints.

  43. Moreover, that Plaintiff’s complaints were ignored by VERIZON and that nothing was done

      about such complaints.

  44. During Plaintiff’s transfer and when she continued to exercise her complaint male

      colleagues and/or supervisors commented, “it’s always a woman,” who makes complaints.

  45. On once instance the VERIZON argue that Plaintiff was the only one working in the store at

      times, and was in violation of store security policy, but VERIZON fails to provide the

      alternative to what Plaintiff should have done if the stores were not receiving proper

      resources to staff more than just her.

  46. Despite fearing for her own safety, VERIZON offered no other alternatives to Plaintiff other

      than opening up her store alone if she was the only employee scheduled.

  47. After Plaintiff continued complaints to VERIZON about this issue, instead of protecting her,

      she was wrongfully written up for violating the two-person policy amount other defendable

      allegations that one person can simply just not do. Her District supervisors failed to properly
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 8 of 19



      and adequately train Plaintiff nor provide her with the proper support and resources other

      stores and comparators received.

  48. Plaintiff received no response or conclusion from VERIZON about her initial discrimination

      complaints and was instead terminated on or about February 22, 2019.

  49. Plaintiff was terminated in retaliation on or about February 22, 2019 for making her

      discrimination complaint as part of a protected activity in addition to questioning her write

      up on tardies when her comparators had not been written up the same and received more

      favorable treatment.

  50. Plaintiff does not appear to have violated company policy nor does VERIZON present any

      evidence of such occurring or prior to her 2019 termination. More importantly her tardies do

      not serve as the basis for the Company’s termination, and are a delayed response to her

      discrimination complaint.

  51. During Plaintiff employment with VERIZON, she witnessed several occasions where

      employees of the Defendant VERIZON, discriminated African American VERIZON’s

      employees and made sexist comments to women.

  52. By way of example, Defendant VERIZON’s male employees and supervisors frequently

      discriminated against African American and black employees in the workplace by referring

      to them with emphithets and would say, “loud and ghetto”

  53. Defendant VERIZON’ employees above comments shocked and greatly offended Plaintiff.

  54. At all material times, Defendant VERIZON male employees did not made such comments to

      Verizon’s male employees.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 9 of 19



  55. Due to the continuing sexual comments by DefendantVERIZON’s employees, it appeared to

      Plaintiff that Verizon had not taken adequate steps to prevent continued unlawful conduct by

      DefendantVERIZON.

  56. On or about February 22, 2019, VERIZON terminated Plaintiff instead of resolving the

      issues she complained of.

  57. At all material times, VERIZON terminated Plaintiff in retaliation for having exercised a

      protected activity and complaining of her discrimination and harassment while employed. At

      all material times, Plaintiff complained about discrimination and harassment on the basis of

      her race (African-American), her sex(female), and sexual orientation (lesbian).

  58. The above are just some of the examples of unlawful discrimination and retaliation to which

      the Respondent subjected Claimant following her race, color, national origin, sex, and

      because she opposed the unlawful discrimination of Respondents. Based on the

      circumstances described herein, Respondent unlawfully discriminated against Claimant on

      the basis of her sex/gender, race, color, and national origin. Based on the above, Claimant

      believes that she was discriminated against and terminated by Respondent due to her race,

      color, national origin, sex, and for her opposition to the unlawful conduct in violation of

      Title VII of the 1964 Civil Rights Act as amended, and applicable state and city laws.

  59. The above are just some of the examples of unlawful and discriminatory conduct to which

      Defendants subjected Plaintiff.

  60. Through Defendants’ repeated continuous unlawful conduct, discrimination, retaliation, and

      sexual harassment, Defendants’ subjected Plaintiff to an ongoing hostile environment, which

      lead to her termination.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 10 of 19



   61. At all material times, Defendant VERIZON knew or should have known of the company’s

       repeated continuous unlawful conduct, discrimination, and sexual harassment, as described

       above.

   62. At all material times, Defendant VERIZON knew or should have known of the company’s

       retaliatory acts and that Plaintiff’s termination was a retaliatory act.

   63. At all material times, Defendant VERIZON failed to adequately respond to the company’s

       unlawful conduct and failed to prevent the retaliatory acts and that Plaintiff’s termination.

   64. Plaintiff claims a continuous practice of discrimination and claims a continuing violation

       and makes all claims herein under the continuing violations doctrine.

   65. Defendant discriminated against and retaliated against Plaintiff because of her sex/gender,

       race, color, sexual orientation and because she complained or opposed the unlawful conduct

       of Defendants related to the above-protected classes.

   66. At all material times, Defendant’s above unlawful conduct interfered and discouraged

       Plaintiff from continuing her employment with Defendant and from complaining.

   67. At all material times, Plaintiff opposed and complained of Defendant’s ongoing

       discrimination, retaliation, and unlawful conduct.

   68. As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded, victimized,

       embarrassed and severely emotionally distressed.

   69. As a result of Defendant’s continued harassment of Plaintiff, she suffered numerous injuries

       including physical, economic, and emotional damages.

   70. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

       continue to suffer the loss of income, the loss of salary, bonuses, benefits and other

       compensation which such employment entails, and Plaintiff also suffered future pecuniary
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 11 of 19



       losses, emotional pain, anxiety, depression, loss of sleep, humiliation, inconvenience, loss of

       enjoyment of life, and other non-pecuniary losses.

   71. Plaintiff further claims aggravation, activation, and/or exacerbation of any preexisting

       condition.

   72. At all times material, Defendant and its supervisors acted with deliberate indifference to the

       discrimination and retaliation Plaintiff faced.

   73. Plaintiff claims unlawful constructive and/or unlawful actual discharge and also seeks

       reinstatement

   74. As Defendant’s conduct has been malicious, willful, outrageous, and conducted with full

       knowledge of the law, Plaintiff demands Punitive Damages against Defendant.

                                   COUNT I: DISCRIMINATION
                                        UNDER TITLE VII
                                [AGAINST DEFENDANT VERIZON]
   75. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the

       previous paragraphs 1 to 74.

   76. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2. [Section 703]

       states in relevant part as follows:

          (a) Employer Practices; it shall be an unlawful employment practice for an
          employer - (1) to fail or refuse to hire or to discharge any individual, or otherwise
          to discriminate against any individual with respect to her/his compensation, terms,
          conditions, or privileges of employment, because of such individual’s race, color,
          religion, sex, or national origin.

   77. Throughout 2018, Defendant VERIZON allowed their managers to engage in discriminatory

       practices which resulted in Plaintiff being subjected to a discriminatory hostile work

       environment in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e et

       seq., as amended.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 12 of 19



   78. Defendant’s harassment of Plaintiff was, in whole or in part because she was a woman,

       African American, black, and a lesbian.

   79. Defendants engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

       seq., by discriminating against Plaintiff because of her race, color, sexual orientation, and

       sex/gender.

                                  COUNT II: RETALIATION
                                      UNDER TITLE VII
                               [AGAINST DEFENDANT VERIZON]

   80. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the

       previous paragraphs 1 to 74.

   81. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that it

       shall be unlawful employment practice for an employer:

          “(1) to . . . discriminate against any of his employees . . . because [s]he has
          opposed any practice made an unlawful employment practice by this subchapter,
          or because [s]he has made a charge, testified, assisted or participated in any
          manner in an investigation, proceeding, or hearing under this subchapter.”

   82. Defendant subjected Plaintiff to unlawful discrimination at the workplace based on his

       conduct toward and comments about women and African Americans.

   83. Plaintiff engaged in protected activity when she opposed Defendant’s unlawful acts and

       complained of his acts to VERIZON’s HR department and VERIZON’s upper management.

   84. Because of Plaintiff’s complaints of unlawful discrimination, Defendant subjected Plaintiff

       to increased duties, increased scrutiny, and terminated her.

   85. The Defendant’s harassment of Plaintiff was, in whole or in part, in retaliation for her

       complaints of discrimination.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 13 of 19



   86. The Defendant VERIZON has discriminated against and harassed the Plaintiff in the terms

       and conditions of her employment in retaliation for her lawfully having engaged in

       statutorily protected activity and as a result of her complaints of discrimination.

   87. At all material times, Defendant VERIZON knew of the hostile work environment and failed

       to take prompt remedial action or steps to reassure Plaintiff that complaints of discrimination

       would be quickly corrected.

   88. Defendant VERIZON engaged in unlawful employment practice prohibited by 42 U.S.C.

       §2000e et seq. by retaliating against Plaintiff with respect to the terms, conditions or

       privilege of employment because of her opposition to the unlawful employment practices of

       Defendant.

                                      COUNT III: FCRA §760.10
                                        DISCRIMINATION
                                      [AGAINST DEFENDANT]

   89. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the

       previous paragraphs 1 to 74.

   90. At all times relevant to this action, Plaintiff was and is a woman, lesbian, African American,

       and black.

   91. Throughout 2018 and 2019, Defendant VERIZON allowed their manager to Defendant

       REINMUTH to engage in discriminatory practices which resulted in Plaintiff being

       subjected to a discriminatory hostile work environment in FCRA.

   92. Defendant’s harassment of Plaintiff was, in whole or in part because she was a woman, a

       lesbian, African American, and black.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 14 of 19



   93. Defendants are prohibited under the FCRA from discriminating against Plaintiff because of

       her sex/gender, race, and color with regard to discharge, employee compensation, and other

       terms, conditions, and privileges of employment.

   94. Defendants violated the FCRA by unlawfully discriminating against Plaintiff based her sex/

       gender, sexual orientation, race, and color.

   95. Plaintiff has been damaged by the illegal conduct of Defendants.

                                          COUNT IV: FCRA
                                           RETALIATION
                                       [AGAINST DEFENDANT]

   96. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the

       previous paragraphs previous paragraphs 1 to 74.

   97. Defendant REINMUTH subjected Plaintiff to unlawful discrimination at the workplace

       based on his conduct toward and comments about women and African Americans.

   98. Plaintiff engaged in protected activity when she opposed Defendant REINMUTH’s unlawful

       acts and complained of his acts to VERIZON’s HR department and VERIZON’s upper

       management.

   99. Because of Plaintiff’s complaints of unlawful discrimination, Defendant REINMUTH

       subjected Plaintiff to increased duties, increased scrutiny, and terminated her.

   100.The Defendants’ harassment of Plaintiff was, in whole or in part, in retaliation for her

       complaints of discrimination.

   101.The Defendants has discriminated against and harassed the Plaintiff in the terms and

       conditions of her employment and has denied the Plaintiff continued employment in

       retaliation for her lawfully having engaged in statutorily protected activity and as a result of

       her complaints of discrimination.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 15 of 19



   102.At all material times, Defendants knew of the hostile work environment and failed to take

       prompt remedial action or steps to reassure Plaintiff that complaints of discrimination would

       be quickly corrected.

                     COUNT V: NEGLIGENT RETENTION DEFENDANT
                          [AGAINST DEFENDANT VERIZON]

   103.Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the

       previous paragraphs previous paragraphs 1 to 74.

   104.Defendant VERIZON negligently retained Defendant VERIZON’s managers.

   105.Defendant VERIZON knew or should have known that Defendant VERIZON’s managers

       were dangerous, incompetent, and a threat to do harm to employees under his supervision or

       working in their office.

   106.Defendant VERIZON negligently retained Defendant VERIZON’s supervisors and Human

       Resource employees based on their failure to respond to and address unlawful acts in their

       office.

   107.Defendant VERIZON knew or should have known that VERIZON’s manager Defendant

       REINMUTH and Human Resource employees were dangerous, incompetent, and a threat to

       do harm to employees under their supervision or working in their office.

   108.As direct and proximate consequences of Defendant VERIZON's negligent retention of such

       managers and employees, Plaintiff has suffered serious physical, psychological, and

       emotional injuries that have required, or will require in the future, medical and

       psychological treatment



                                  COUNT VI: DISCRIMINATION
                               UNDER FEDERAL LAW 42 U.S.C. § 1981
                                [AGAINST DEFENDANT VERIZON]
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 16 of 19




   109.Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the

       previous paragraphs 1 to 74.

   110.42 USC § 1981 states in relevant part as follows:

          (a) Statement of equal rights All persons within the jurisdiction of the United
          States shall have the same right in every State and Territory to make and enforce
          contracts, to sue, be parties, give evidence, and to the full and equal benefit of all
          laws and proceedings for the security of persons and property as is enjoyed by
          white citizens, and shall be subject to like punishment, pains, penalties, taxes,
          licenses, and exactions of every kind, and to no other. (b) “Make and enforce
          contracts” defined For purposes of this section, the term “make and enforce
          contracts” includes the making, performance, modification, and termination of
          contracts, and the enjoyment of all benefits, privileges, terms, and conditions of
          the contractual relationship. 42 U.S.C.A. § 1981.

   111.Plaintiff, an African American and black woman, was discriminated against by Defendants

       because of her race, ancestry and ethnicity as provided under 42 USC § 1981 and has

       suffered damages as set forth herein.

   112.Plaintiff claims that Defendants unlawfully discriminated against and terminated Plaintiff

       because of her race, ancestry and ethnicity.

   113.At all material times, Plaintiff’s termination and increased duties by Defendants was a

       "significant change" in employment status.

   114.Plaintiff was discriminated against by Defendants because of her race, ancestry and ethnicity

       as provided under 42 USC Section 1981 and has suffered damages as set forth herein.

   115.Defendants allowed the unlawful discrimination towards Plaintiff and employees of her

       same race, ancestry and ethnicity to continue.

                                 COUNT VII: RETALIATION
                             UNDER FEDERAL LAW 42 U.S.C. § 1981
                              [AGAINST DEFENDANT VERIZON]
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 17 of 19



   116.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in the

             previous paragraphs 1 to 74.

   117. 42 USC § 1981 states in relevant part as follows:
             (a) Statement of equal rights All persons within the jurisdiction of the United
             States shall have the same right in every State and Territory to make and enforce
             contracts, to sue, be parties, give evidence, and to the full and equal benefit of all
             laws and proceedings for the security of persons and property as is enjoyed by
             white citizens, and shall be subject to like punishment, pains, penalties, taxes,
             licenses, and exactions of every kind, and to no other. (b) “Make and enforce
             contracts” defined For purposes of this section, the term “make and enforce
             contracts” includes the making, performance, modification, and termination of
             contracts, and the enjoyment of all benefits, privileges, terms, and conditions of
             the contractual relationship. 42 U.S.C.A. § 1981.

   118. Plaintiff, an African American and black woman, was discriminated against by Defendants

          because of her race, ancestry and ethnicity as provided under 42 USC § 1981 and has

          suffered damages as set forth herein.

   119. Defendant subjected Plaintiff to unlawful discrimination at the workplace based on his

          conduct toward and comments about women and African Americans.

   120.Plaintiff engaged in protected activity when she opposed Defendant’s unlawful acts and

          complained of his acts to VERIZON’s HR department and VERIZON’s upper management.

   121.Because of Plaintiff’s complaints of unlawful discrimination, Defendant subjected Plaintiff

          to increased duties, increased scrutiny, and terminated her.

   122.The Defendant’s harassment of Plaintiff was, in whole or in part, in retaliation for her

          complaints of discrimination.

   123.The Defendant’s has discriminated against and harassed the Plaintiff in the terms and

          conditions of her employment and has denied the Plaintiff continued employment in

          retaliation for her lawfully having engaged in statutorily protected activity and as a result of

          her complaints of discrimination.
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 18 of 19



   124.At all material times, Defendant’s knew of the hostile work environment and failed to take

        prompt remedial action or steps to reassure Plaintiff that complaints of discrimination would

        be quickly corrected.

   125.Plaintiff claims unlawful retaliation under 42 U.S.C. 1981 for opposition to Defendant’s

        unlawful employment practices and has suffered damages as set forth herein.

   WHEREFORE, the Plaintiff requests that judgment be entered against the Defendants

   VERIZON, for damages, including compensatory, consequential, punitive damages if

   subsequently permitted by this Court, and all equitable relief, in addition to all litigation

   expenses and costs, including attorneys' fees and any other lawful and equitable relief this Court

   deems to be just and proper.


                                               JURY DEMAND

   Plaintiff requests a jury trial on all issues to be tried.

           Dated: July 13, 2020
                  Miami, Florida

                                                        Respectfully submitted,
                                                        Ligon Law Group, LLC d/b/a PrettySMART Law




                                                        ___________________________
                                                          Shannon A. Ligon, Esquire
                                                          Fla Bar No.: 59191
                                                          100 Biscayne Blvd. #1114
                                                          Miami, FL 33132
                                                          Phone: 888.779.7426
                                                          Fax 305.675.6190
                                                          Email: PrettySMARTLaw@gmail.com
                                                           Attorneys for Plaintiff
Case 1:20-cv-22890-XXXX Document 1 Entered on FLSD Docket 07/13/2020 Page 19 of 19




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on July 13, 2020, I electronically filed the foregoing document
      with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is
      being served this day on all counsel of record or pro se parties identified on the attached
      Service List in the manner specified, either via transmission of the Notices of Electronic
      filing generated by CM/ECF or in some other authorized manner for those counsel or parties
      who are not authorized to receive electronically transmitted Notices of Electronic Filing.
